Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/999,754 filed 08/20/2018 and allowed 11/19/2021 is in response to Applicants Amendment after Notice of Allowance. 
Amendment after Notice of Allowance -Rule 312
In the response filed 01/10/2022 Applicant has amended paragraph [00106] in page 18 of the Specification to correct a typographical error in the content wherein no new matter has been added. The amendment was in response to a Notice to File Corrected Application Papers mailed 12/01/2022 requesting that, “Applicant must provide missing information on the following page(s) of the specification by amending the specification to add the missing text. No new matter may be added. Page/line no(s). Page 18 - paragraph 00106 contains lengthy error message”. The amendment filed on 01/10/2022 under 37 CFR 1.312 has been entered in part. While the typographical error and the missing information in page 18 paragraph [00106] has been corrected, the “Cs-22” at the beginning of the amended paragraph [00106] must be corrected to C5-22. 
  The amendment to the specification under Rule 312 does not affect the scope of the invention and does not also alter the reason of allowance presented in the Notice of Allowance dated 11/19/2021. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722